In re Cannizzaro, Anna Riggio; Riggio, Carmilla; Riggio, Joseph; Riggio, Anthony; Tillis, Mary Riggio; Domiano, Rose Riggio; Riggio, Salvador; Richoux, Francis Riggio; Riggio, Felix Antonio; Mexic, Marie Riggio; Schillage, Dominick; Schillage, Josephine; Jones, Mary Ann Schillage; applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. CA-84-0149; Parish of Tangipahoa, 21st Judicial District Court, Div. “A”, No. 8831.
Prior report: La.App., 468 So.2d 1279.
Denied.